Citation Nr: 0019544	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This appeal arises from a January 1998 decision by the 
Wichita, Kansas, Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) that denied service 
connection for tinnitus as not well grounded.  The veteran 
originally claimed service connection for tinnitus on a 
direct basis (flight noise).  His November 1998 appeal 
claimed service connection secondary to service-connected 
chronic obstructive pulmonary disease.  His January 1999 
appeal cites both a direct and secondary basis, and the Board 
f Veterans' Appeals (Board) will address the issue 
accordingly.  

The veteran also had appealed the RO's denial of an increased 
rating for his service-connected chronic obstructive 
pulmonary disease with bronchitis and the denial of service 
connection for post-traumatic stress disorder.  However, in 
his statement dated January 24, 2000, he expressed a desire 
to withdraw these aspects of his appeal.  See 38 C.F.R. 
§ 20.204(b) (1999).  As such, the Board will not address them 
further.

The veteran submitted additional evidence to the Board 
subsequent to certification of this case on appeal; he also 
waived its review by the RO.  See 38 C.F.R. § 20.1304(c) 
(1999).  However, he also raised the issue of service 
connection for hearing loss.  This issue is not inextricably 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991).  Nor has it been 
developed or certified on appeal.  See 38 U.S.C.A. § 7105 
(West 1991).  As such, it is referred to the RO for all 
action deemed necessary.  


FINDING OF FACT

No competent evidence has been submitted that would tend to 
indicate that the veteran suffers from tinnitus related to 
his period of military service or to a service-connected 
disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records, to include the 
September 1969 separation examination report, are negative 
for complaints, symptoms or findings regarding tinnitus.  

An October 1989 treatment note from a private physician 
indicates that the veteran had an upper respiratory infection 
that resulted in several symptoms, including tinnitus.  The 
remainder of the records is negative regarding tinnitus.  

The above records and those of three other private physicians 
are negative for current diagnoses of tinnitus.

A December 1997 VA rating examination report is negative for 
complaints, symptoms or findings regarding tinnitus.  

VA treatment records dated from August 1998 to December 1999 
concern chronic obstructive pulmonary disease.

The veteran submitted a November 1987 VA letter regarding 
service connection and the evaluation of tinnitus.  The 
letter defines acoustic trauma and tinnitus but does not 
mention the veteran's case specifically.  The veteran also 
submitted a March 1991 VA training letter that discusses how 
tinnitus may be incurred and how to evaluate tinnitus claims.  
The letter does not mention the veteran's specific case.  In 
June 2000 the veteran submitted, with a waiver of agency of 
original jurisdiction consideration, an April 2000 
audiological examination report from Arkansas Hearing Aid 
Services, a Statement in Support of Claim and a copy of the 
March 1991 VA training letter.  The examination is negative 
for evidence of tinnitus or a medical opinion linking any 
tinnitus to service or a service-connected disability.  The 
statement contains the veteran's argument for service 
connection but does not contain any factual information.
Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Moreover, the chronicity provisions of 38 C.F.R. § 3.303(b) 
are applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

Alternatively, a disability warrants service connection if it 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  In those circumstances, compensation is 
allowable for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. At 448.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements to well ground his 
claim.  First, there must be competent evidence of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in- 
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

The VA letters submitted by the veteran contain no specifics 
regarding the veteran's case.  The Board finds that the 
letters are analogous to magazine or journal articles.  The 
Court has addressed the use of articles and well groundedness 
on several occasions.  In Libertine v. Brown the Court said a 
veteran's statement that his service-connected PTSD caused 
his substance abuse plus the Diagnostic and Statistical 
Manual of Mental Disorders (3d ed. Rev.); the Physician's 
Guide for Disability Evaluation Examinations, VA Department 
of Medicine and Surgery (1985); and two treatises were not 
specific enough to make the claim well grounded.  Libertine 
v. Brown, 9 Vet. App. 521 (1996).

In Sacks v. West, 11 Vet.App. 314 (1998), the Court held that 
a medical article that contained a generic statement 
regarding a possible link between a service-incurred mouth 
blister and a present pemphigus vulgaris condition, did not 
satisfy the nexus element of a well-grounded claim.  However, 
the Court cautioned that its holding did not extend to a 
situation where medical article or treatise evidence, 
standing alone, discussed generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  

The Board has considered the VA letters submitted and finds 
that neither article has the specificity necessary.  Since 
neither letter has any bearing on the specific facts of the 
veteran's case they are insufficient to render the veteran's 
claim plausible or well grounded.  See Sacks.

Although the veteran asserts that his tinnitus was caused by 
active service, or in the alternative, that it is related to 
his service-connected chronic obstructive pulmonary disease 
with bronchitis, he has submitted no medical evidence to 
substantiate his claim.  Although he is competent to provide 
an account of his symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge".  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The only 
medical opinion in the file is the October 1989 treatment 
note that attributed the veteran's then current tinnitus to 
an upper respiratory infection.  The physician did not link 
it to his active service or to any service-connected 
disability.  Further, subsequent treatment records contain no 
medical evidence that the veteran currently has a diagnosis 
of tinnitus.

Thus, after a review of the evidence of record, the Board 
finds that the veteran has not submitted objective medical 
evidence showing that he has a current diagnosis of tinnitus.  
Specifically, he has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a current disability of service origin.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak.  In the absence of competent medical evidence to 
support the claim of service connection for tinnitus, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  See 38 U.S.C.A. § 
5107(a).

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103(a) 
in the July 1998 statement of the case and in the November 
1998 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorder during 
service or currently and that his physician had attributed it 
to a post service upper respiratory infection.  Furthermore, 
by this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

